Because of the peculiar facts of this case, I can concur in the result reached in *Page 38 
the foregoing opinion, but I cannot agree with the assertion that, in a suit to rescind a sale on the ground of misrepresentations, the person seeking to rescind is not required under any circumstances to return or offer to return the thing or things he received by virtue of the sale, as a condition to maintaining the suit. I have always supposed that the rule was directly contrary, and I am still of the belief that it should be. If another sells to me his automobile, or his horse, or any piece of machinery, or other kind of personal property, and I seek, because of misrepresentations, to annul the sale, it would seem that I should not be permitted, pending the final determination of the suit, to retain possession of and possibly use the automobile, horse, machinery or other personal property which I received from my vendor. Seeking a rescission, and at the same time holding possession of the thing which has been sold me, are, to my mind, entirely inconsistent positions. The vendor is not called upon to pay back the purchase price which he has received until the vendee, who is seeking rescission, has offered to do equity and turn back the property which he received. Of course, there are exceptions to this general rule, as where the property has been lost or destroyed without the fault of the vendee, and because of such circumstances he is unable to place his vendor in statu quo.
The doctrine that rescission can be had only after the party seeking to rescind has offered to return that which he received, or so much of it as he is able to return, thus putting the parties in statu quo as nearly as can be done, is supported, it seems to me, by the very great weight of authority. 24 R.C.L. 322, and cases there cited; 39 Cyc. 1378, 1424, and cases there cited; Lake Shore  Michigan Southern R. Co. v. Richards,152 Ill. 59, 38 N.E. 773, 30 L.R.A. 33, and note; White v. Miller,132 Iowa 134, 109 N.W. 465, *Page 39 
8 L.R.A. (N.S.) 727, and note; Frink v. Thomas, 12 L.R.A. 239.
It is said that a court of equity can in its decree make such conditions as justice requires, thereby requiring the rescinding party to return the property he received. So it can. But that does not get at the root of the question, because the vendor is entitled to have an opportunity to accept the rescission without the trouble and expense of a rescission suit, and because, pending the determination of the suit, the vendor is, and the vendee is not, entitled to the possession of the thing sold.